Citation Nr: 0722447	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-41 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating higher than 
10 percent for radiculopathy and decreased sensation of the 
left leg and foot, neurologic manifestations of lumbar disc 
disease.

3.  Entitlement to an initial disability rating higher than 
10 percent for peripheral neuropathy of the right foot, 
associated with lumbar disc disease.    

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an increased rating for post operative 
thoracotomy for benign inflammatory lung mass, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an initial compensable rating for status 
post fracture, left wrist. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The decision below addresses only the merits of the issues 
numbered 1, 2, and 3 in the title page of this decision.  The 
remaining issues (no. 4, 5, and 6) listed therein are the 
subject of the REMAND order below, consistent with Manlincon 
v. West, 12 Vet. App. 238 (1998).  With respect to the 
claimed left knee disability, the REMAND order below is 
specific to the March 2005 rating decision, which denied 
service connection on direct causation, but did not address a 
claim for secondary service connection. 

On other matters, in March and May 2006, the veteran filed 
statements that could be construed as claims for service 
connection for post-traumatic stress disorder (PTSD) and/or 
depression.  In September 2004 and July 2006, he filed 
statements that could be construed as claims for secondary 
service connection for a left knee disability.  Also, in 
March 2006, the veteran discussed problems in both knees; it 
is unclear whether he intended to file a claim for service 
connection for a right knee disability as well as a left knee 
disability.  In his March 2006 statement, he also discussed 
his unemployability.  These matters are REFERRED to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's primary complaints as to his lumbar 
disability are pain, stiffness, fatigability, and decreased 
endurance.  

2.  The veteran's spine is not ankylosed.  

3.  Range of motion measurements do not demonstrate 
"severe" limitation of motion; they are: forward flexion 
ranges from 65 to 75 degrees; backward extension, from 10 to 
35 degrees; lateral flexion, from 20 to 25 degrees; and 
lateral rotation, from 20 to 65 degrees, with complaint of 
pain at the maximum degree of motion.  

4.  The veteran does not have severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; or 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

5.  The veteran does not have periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.   

6.  Neurological manifestations associated with service-
connected lumbar disability (radiculopathy and decreased 
sensation of the left leg and foot; peripheral neuropathy of 
the right foot) are not shown to be equivalent to more than 
mild, incomplete paralysis of the sciatic nerve, and the 
veteran does not have bowel or bladder impairment associated 
with the lumbar disability. 


7.  There is an 8-centimeter scar, well-healed, over the 
lumbar spine area, apparently resulting from April 2005 back 
surgery; the veteran does not complain of, and the clinical 
evidence does not show, symptomatic scarring.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
lumbar disc disease, currently evaluated as 20 percent 
disabling, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2001), 5293 (2003), 5003, 5010, 5235-5243 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).

2.  The criteria for an initial disability rating higher than 
10 percent for radiculopathy and decreased sensation of the 
left leg and foot, neurologic manifestations of lumbar disc 
disease, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006). 
 
3.  The criteria for an initial disability rating higher than 
10 percent for peripheral neuropathy of the right foot, 
associated with lumbar disc disease, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

A January 1990 rating decision granted service connection for 
lumbar disc disease, including degenerative changes shown on 
X-ray studies.  An initial 10 percent rating was assigned for 
that disability effective October 1, 1989, the day after 
discharge from active service.  In September 2002, the 
veteran filed new service connection claims.  A May 2003 
rating decision, as pertinent to this appeal, granted 
separate ratings of 20 percent for limitation of motion, a 
manifestation of lumbar disc disease, effective September 24, 
2002; and a 10 percent rating for radiculopathy of the left 
leg, neurologic manifestation of lumbar disc disease, 
effective September 24, 2002; and as well, service connection 
for peripheral neuropathy, right foot, associated with 
service-connected diabetes mellitus, with a 10 percent rating 
effective April 15, 2003, the date on which a VA compensation 
and pension (C&P) examination was performed.  

On April 20, 2005, the veteran underwent bilateral 
decompressive laminectomy at L4 with excision of epidural 
lipoma.  A February 2006 rating decision assigned a temporary 
total rating for surgery and convalescence for the period 
from April 20, 2005, through May 31, 2005.  The 20 percent 
rating was resumed on June 1, 2005.  
 
The May 2003 rating decision reflects employment of 
hyphenated Diagnostic Code 5293-5292 under 38 C.F.R. § 4.71a 
(2001) to evaluate limitation of motion associated with 
lumbar disc disease; hyphenated Diagnostic Code 5293-8520, in 
38 C.F.R. § 4.71a (2001, Diagnostic Code 5293) and 38 C.F.R. 
§ 4.124a (2001, 2006) to evaluate radiculopathy of the left 
leg; and hyphenated Diagnostic Code 7913-8520 for peripheral 
neuropathy, right foot (38 C.F.R. §§ 4.119 and 4.124a 
(2006)).  The February 2006 rating decision reflects 
recharacterization of the lumbar disability as degenerative 
disc disease, postoperative spinal stenosis, under current 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006) (20 percent 
rating since June 1, 2005).  It also recharacterized the 
right foot peripheral neuropathy as associated with 
limitation of motion, an orthopedic manifestation of lumbar 
disc disease (10 percent rating effective April 15, 2003, 
under Diagnostic Code 8520).  It recharacterized the left leg 
disability as radiculopathy and decreased sensation of the 
left leg and foot, neurologic manifestations of lumbar disc 
disease, with a 10 percent rating in effect from September 
24, 2002, under Diagnostic Code 8520.                 

Given various characterizations of the disabilities now at 
issue as evident from the May 2003 and February 2006 rating 
decisions, the Board has considered various Part 4 rating 
codes applicable to the disabilities not limited to those 
reflected in the most recent rating decision issued in 
February 2006.  Further, although the Board has a duty to 
consider the whole record, evidence most relevant to the 
issues on appeal would be that concerning the lumbar 
disability and its associated manifestations, including right 
foot peripheral neuropathy (previously deemed associated with 
diabetes), beginning approximately September 2001, one year 
before the filing of the claims from which the instant appeal 
arose.  In this connection, the Board has considered private 
and VA clinical records dated since then, but the emphasis 
below is on evidence obtained from VA compensation and 
pension (C&P) examinations as the reports of those 
examinations explicitly discuss the manifestations and 
symptoms pertinent to the rating codes under which the 
disabilities are evaluated.  Because the veteran has been 
assigned a temporary 100 percent rating under 38 C.F.R. 
§ 4.30 from April 20, 2005 until the end of May 2005, based 
on lumbar spine surgery performed in April 2005, the Board's 
discussion will focus on the back disability before and 
after, but not during, the period during which the temporary 
100 percent rating was in effect.     
  
Under rating codes in 38 C.F.R. § 4.71a (2001), the next 
higher rating of 40 percent could be assigned with evidence 
of favorable ankylosis (5289), severe limitation of motion 
(5292), severe intervertebral disc syndrome with recurring 
attacks with intermittent relief (5293), or severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (5295).

Spine disability rating codes were revised in 2002 and in 
2003.  Thus, the Board should decide whether application of 
the revised criteria would result in impermissible 
retroactivity, and ensure that such application does not 
extinguish any rights or benefits the claimant had before the 
revision.  VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25,179 (2004).  If the revised criteria are more favorable, 
then implementation thereof cannot be earlier than the 
effective date of revision.  38 U.S.C.A. § 5110(g).  If the 
old criteria are more favorable, then VA can apply them, but 
only through the period up to the effective date of the 
revision.

The regulation effective September 23, 2002 (67 Fed. Reg. 
54,345-54,349 (2002)), which revised Diagnostic Code 5293 (38 
C.F.R. § 4.71a (2003)), provided that a 40 percent rating 
could be assigned with evidence of incapacitating episodes 
due to intervertebral disc syndrome, having a total duration 
of minimum 4 weeks, but less than 6 weeks, during the past 12 
months, or, by combining under 38 C.F.R. § 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations for all other disabilities, whichever method 
results in a higher rating.  An "incapacitating episode" is 
defined, in Note (1) to Diagnostic Code 5293, as a "period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."

Current rating criteria, effective September 26, 2003 (68 
Fed. Reg. 51,454-51,458 (2003)), are found in 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  Other than in a 
case where intervertebral disc syndrome is involved, in which 
case clinical evidence of whether or not the veteran has 
incapacitating episodes as a result of service-connected 
disability would be the key determinative factor (see current 
Diagnostic Code 5243), current criteria, in essence, evaluate 
spinal disability based on limitation of motion as measured 
in degrees in relation to the normal range of motion for the 
spinal area affected (cervical, thoracolumbar), and as well, 
require evaluation based on neurological deficit (to include 
bowel and bladder impairment) associated with spinal 
disability.  The next higher rating of 40 percent requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Normal range of motion of the 
thoracolumbar spine are: zero to 90 degrees for forward 
flexion; zero to 30 degrees for extension; zero to 30 degrees 
for lateral flexion, left and right; and zero to 30 degrees 
for lateral rotation, left and right.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006), Note (2); Plate V 
diagrams.

The clinical record does not demonstrate ankylosis of the 
lumbar spine.  In September 2004, a C&P examiner noted lack 
of postural abnormality or fixed deformity, and musculature 
is normal.  Another examiner noted similar findings in the 
December 2005 "spine" examination report.  Such evidence 
does not support a 40 percent rating before April 20, 2005, 
based on ankylosis, consistent with Diagnostic Code 5289 
(2001).  Nor would such a rating be permissible as of June 1, 
2005, in light of the negative findings in the December 2005 
C&P examination report, without subsequent evidence to the 
contrary.    


Nor would a favorable result be warranted before April 20, 
2005, or as of June 1, 2005, based on evidence of 
incapacitating episodes.  See Diagnostic Codes Diagnostic 
Codes 5293 (as revised in 2003) and 5243 (2006).  In April 
2003, the veteran told a C&P examiner that he has flare-ups a 
few times a month, and, during those episodes, he reportedly 
remained in bed up to 12 hours a day and required assistance 
to move about (getting out of bed; going to the restroom).  
However, such reports, without clinical evidence of 
incapacitating episodes consistent with the regulatory 
definition thereof, cannot be the basis for an increased 
rating.  As reflected in the September 2004 C&P "spine" 
examination report, the veteran denied he had had 
incapacitating episodes; the examiner noted the lack of 
history of "complete incapacitation."  The veteran denied 
incapacitating episodes within the past year, as noted by a 
C&P examiner in December 2005 ("spine" examination).     

As for range of motion, on C&P examination in April 2003, the 
veteran stood bent forward at the waist about 20 degrees.  He 
complained of pain with extension to 10 degrees.  He was able 
to bend laterally 20 degrees; forward flexion was to 70 
degrees.  He complained of "pulling" sensation or pain on 
range of motion.  On examination in September 2004, forward 
flexion was to 75 degrees; backward extension was to 15 
degrees; lateral flexion was to 20 degrees; and rotation was 
to 35 degrees bilaterally.  Movement against resistance 
caused pain, but not change in the range of motion.  Range-
of-motion measurements, as shown in the December 2005 
"peripheral nerves" C&P examination report, were 70 degrees 
for forward flexion; 20 degrees for lateral flexion; and 10 
degrees "posteriorly."  In December 2005 (C&P "spine" 
examination), forward flexion was to 65 degrees; backward 
extension was to 35 degrees; lateral flexion, bilaterally, 
was to 25 degrees; and rotation, bilaterally, was to 60 
degrees, with pain at the end of motion.  

Although the above range-of-motion measurements reflect some 
reduction in motion with complaints of pain on motion, they 
do not reflect reduced motion to the extent required to 
warrant a higher rating.  At no time was forward flexion more 
limited than 65 degrees (December 2005), and for the majority 
of the pertinent time period, even before surgery in April 
2005, forward flexion was around 70-75 degrees.  And, as 
noted earlier, there is no evidence that any part of the 
spine is ankylosed, which might be an alternative basis for a 
higher rating.  Under the circumstances, the Board is of the 
opinion that the evidence does not demonstrate "severe" 
limitation of motion so as to warrant a more favorable 
rating.  See Diagnostic Codes 5292 (2001); 5235-5243 (2006).  
Also, the Board has considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2001, 2006) (arthritis), but arthritic 
or degenerative manifestations are evaluated based on 
limitation of motion resulting therefrom.  Because the Board 
has considered range-of-motion measurements and rating 
criteria specific to limitation of motion and compensable 
evaluation has been assigned based on findings that included 
range of motion, it does not find that Diagnostic Code 5003 
or 5010 would afford the veteran a more favorable rating.    

As for neurological manifestations, a September 2003 C&P 
examination report reflects a doctor's statement that motor 
and sensory examination of the lower extremities is grossly 
within normal limits, but the examiner did note decreased 
sensation over the plantar surfaces of the feet.  A September 
2004 C&P "diabetes" examination reflects "[e]ntirely 
normal microfilament testing" results for the right foot 
with "variability of sensation of the left," which the 
examiner said is related to his lumbar spine pathology, as 
opposed to diabetes.  

In May 2003, the RO granted service connection for peripheral 
neuropathy in both feet secondary to service-connected 
diabetes mellitus with clinical nephropathy and assigned 
compensable ratings for each foot, and that decision 
apparently was based primarily on the April 2003 diabetes C&P 
examination findings.  Then, apparently based on September 
2004 C&P examiner's opinion, the RO recharacterized the 
disabilities as peripheral neuropathy, right foot, associated 
with lumbar disc disease, and radiculopathy and decreased 
sensation of the left leg and foot, neurologic manifestations 
of lumbar disease.  See March 2005 rating decision (on 
appeal).  As reflected in the September 2004 Statement of the 
Case, the RO explained that radiculopathy of the left leg and 
decreased sensation in the left foot were combined in one 
evaluation because it had inadvertently engaged in pyramiding 
(38 C.F.R. § 4.14) when it assigned two separate ratings for 
those manifestations in May 2003, and that the 
recharacterization and combination do not alter the rating 
percentages assigned.  It also explained that, despite the 
positive evidence specific to the right foot shown on 
September 2004 C&P examination, no rating reduction would be 
made and that, whether peripheral neuropathy, right, is 
deemed associated with diabetes or lumbar disability is not 
material as no rating reduction has been made and separate 
compensation cannot be given for disability of a specific 
nerve tract.

The September 2004 "spine" C&P examination report notes the 
lack of neurological deficit other than decreased pinprick 
sensation over the left lateral thigh extending down to the 
lateral aspect of the left foot.  Finally, a December 2005 
C&P "peripheral nerves" examination report reflects a 
diagnosis of "Back ache for 35 years, severe for five years, 
with L4 laminectomy for lipomatosis, now with slow two part 
commands, feeble jogging, depressed ankle reflexes and modest 
peripheral sensory losses.  Lumbar spinal disc arthropathy.  
Sensory losses are symmetric in the lower extremities and are 
secondary to diabetes, plus the side effects of multiple 
medications for decades.  There is no paralysis of median 
nerves."  Neither VA treatment records, nor private 
treatment records, reflect a clinical determination as to 
neurological abnormality in the form of bowel or bladder 
impairment associated with lumbar disability.    
          
Based on the evidence as summarized in the previous 
paragraph, the Board does not find evidence warranting 
increased ratings for radiculopathy and decreased sensation 
of the left leg and foot, neurologic manifestations of lumbar 
disc disease, or for peripheral neuropathy of the right foot, 
associated with lumbar disc disease.  The clinical findings 
do not demonstrate "moderate" incomplete paralysis of the 
sciatic nerve (20 percent rating; 38 C.F.R. § 4.124a, 
Diagnostic Code 8520).  They most closely are indicative of 
mild neurological impairment.      

Also, based on the above, the Board cannot conclude that the 
veteran has "severe" intervertebral disc syndrome with 
recurring attacks with intermittent relief so as to warrant a 
more favorable rating under Diagnostic Code 5293 (2001).  In 
addition, clinical evidence does not show "severe" 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
(2001).  There is no listing of the spine; range of motion is 
reduced, but not markedly or severely so; positive 
Goldthwaite's sign is not demonstrated; and lateral motion, 
although somewhat reduced, is present throughout the time 
period relevant to this appeal.    

As for limitation of function due to pain, the Board notes 
that the veteran uses a cane for ambulation, but the clinical 
evidence of record, including private records, indicates that 
that use is due to nonservice-connected left knee disability.  
And, in September 2004, the C&P examiner said that 
"repetitive use produces no change in pain and ROMs," and 
pain is only noted at maximum range of motion, and without 
muscle spasm, weakness, or tenderness.  Later, during the 
December 2005 C&P "spine" examination, the physician stated 
there is no change in range of motion, and that "[f]urther 
limitations during flare-ups would require ungrounded 
speculation."  He also said there is no objective evidence 
of painful motion, spasm, or weakness.  Based on such 
evidence, viewed in the context of other evidence that 
disfavors more favorable rating(s), the Board has considered 
other pertinent criteria (see 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995)), but does 
not find that they would result in a different decision.   

The Board has also considered whether a separate, compensable 
rating should be assigned for the 8-centimeter scar over the 
lumbar spine, apparently resulting from the April 2005 
surgery.  Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a service-connected disability 
may be rated separately unless they constitute the same 
disability or the same manifestation.); 38 C.F.R. § 4.14 
(rule against pyramiding).  Without evidence, whether on 
report from the veteran or based on clinical observation, 
that the scar is deep, or that it causes limited motion, or 
that it affects a large enough skin surface area in terms of 
square centimeters or inches; or is unstable, painful on 
examination, or otherwise is problematic or symptomatic, the 
Board finds no basis for a separate rating under Diagnostic 
Codes 7801 through 7805.  The December 2005 C&P "spine" 
examination report describes the scar as "well healed."  
The veteran has not complained of any problems associated 
with the scar itself or the skin surrounding the scar.  
 
Based on consideration of the totality of the evidence 
concerning lumbar disability and associated manifestations, 
the Board does not find that this case warrants 
extraschedular evaluation.  In particular, lack of evidence 
of clinically demonstrated incapacitating episodes is 
persuasive on this point.  The veteran has not been 
hospitalized or confined due to the severity of the lumbar 
disability (that is, other than the temporary total rating 
period for which he has been compensated on a 100 percent 
rate).  The disability picture as a whole is not exceptional 
or unusual such that application of schedular criteria is 
impractical, whether based on evidence before April 20, 2005, 
or as of June 1, 2005.  38 C.F.R. § 3.321(b)(1).  

Finally, as noted earlier, the RO had employed at one time 
38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus) 
to the extent that evidence as of then indicated that 
neurological manifestations may be associated with diabetes.  
However, in light of the RO's recharacterization of the 
nature of the 
service-connected lumbar disability and its manifestations to 
include neurological deficit, evaluation is proper in 
accordance with the various criteria addressed above.  
Service-connected diabetes itself is not at issue here.   

Based on all of the foregoing, the Board concludes that the 
preponderance of the evidence is against higher or additional 
rating(s), whether before April 20, 2005, or as of June 1, 
2005.  There is no reasonable doubt to be resolved in 
accordance with 38 C.F.R. § 4.3 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board concludes that complete notice consistent with the 
above requirements was not sent before issuance of the rating 
decision from which this appeal arose.  However, the Board 
also concludes that substantive defects were appropriately 
cured on appeal, or did not materially prejudice the veteran.  
This conclusion includes consideration of whether timing of 
the notice has prejudiced the veteran's appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).
  
A December 2004 letter informed the veteran that more 
favorable ratings for service-connected disabilities require 
evidence that the disabilities have worsened.  Although that 
letter did not explicitly discuss governing rating criteria, 
such criteria were discussed in the rating decision, the 
Statement of the Case (SOC), and Supplemental SOCs (SSOCs), 
and the veteran was told on what clinical basis the RO 
determined that higher ratings are not warranted.  Because 
the veteran was told, generally, that the evidence must show 
worsened disability, and was told (in the December 2004 
letter), "We need additional things from you," and was told 
that such "things" could be medical treatment records, 
including those from private sources, he was, in the Board's 
view, told that evidence material to his claim would be 
medical records.  The veteran was also told that, if he 
identifies the sources of evidence pertinent to his claim, 
then VA would assist him in securing the evidence from those 
sources, but that he ultimately is responsible for ensuring 
claim substantiation with evidence not in federal custody.  
The letter also informed the veteran that he may submit any 
evidence in his possession if he believes it is pertinent to 
his appeal, and that notice complied with the "fourth 
element" notice requirement, which was augmented with 
citation of 38 C.F.R. § 3.159, from which that element is 
derived, in the November 2006 SSOC.  VA sent the veteran 
another letter substantially similar to that sent in 2004, 
reinforcing notice given in 2004.  VA also provided notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
multiple times in 2006.  

However, even after November 2006, after the last SSOC was 
issued, and by which time full notice had been given, neither 
the veteran, nor his representative, reported that pertinent 
evidence is missing and that the veteran requires more time 
to submit it or VA assistance to secure it.  On the contrary, 
in late November 2006, the veteran wrote that he has "no 
additional medical evidence" - which, in the Board's view, 
is a reasonable basis to conclude that the veteran 
understands that medical records showing more significant 
disability than as presently rated are material to this claim 
- and, as well, stated that he desires expeditious Board 
review.  The record reflects that the veteran exercised his 
right to present his own statements as to why he believes his 
current symptoms and manifestations are more severe than as 
reflected by the rating percentages assigned, and he is in 
the best position to do so.  The Board has considered those 
statements.  He exercised his right to testify at a Board 
hearing.  

Although the veteran testified in March 2007 that his 
condition has gotten worse, clinical evidence dated after the 
last C&P examination but does not show treatment or findings 
that would indicate that further evaluation is warranted or 
that the most recent VA examinations of the disabilities at 
issue no longer accurately reflect the current level of 
disability.  

Under the circumstances, and in light of the foregoing, the 
Board concludes that there is no substantive notice defect 
that prejudiced the veteran; nor is there any indication that 
material evidence is missing such that a decision on the 
merits of the claim should be deferred pending further 
evidentiary development.  VA's duty to assist a claimant in 
substantiating the claim (see 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d)) was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA and private clinical 
records, the veteran's lay statements, hearing testimony, and 
C&P examination results.  Despite appropriate notice during 
appeal, the veteran has not identified sources of missing, 
pertinent evidence.  Based on the foregoing, the Board 
concludes that VA's duty to assist was met.  The Board is not 
precluded from deciding this case based on the evidence of 
record.    



ORDER

Increased disability ratings for lumbar disc disease; 
radiculopathy and decreased sensation of the left leg and 
foot, neurologic manifestations of lumbar disc disease; and 
peripheral neuropathy of the right foot, associated with 
lumbar disc disease, are denied.    


REMAND

In March 2005, the RO (1) increased the rating for post 
operative thoracotomy for benign inflammatory lung mass from 
zero percent to 10 percent effective January 6, 2004; (2) 
granted service connection for status post fracture, left 
wrist, and assigned a zero percent rating effective January 
6, 2004; (3) denied a compensable rating for scar, right 
triceps area, residual, cutaneous leishmaniasis; (4) denied 
service connection for status post arthroscopy, medial 
meniscal tear, degenerative joint disease, left knee; and (5) 
denied TDIU.  On March 11, 2005, the RO notified the veteran 
of the rating decision.  

In May 2005, the veteran's representative submitted a 
statement from the veteran and medical records with a cover 
memorandum that stated:  The attached document(s), as 
identified below, are submitted to be added to the veteran's 
pending appeal.  The veteran's statement was:  Please add to 
pending claim ref: Appeal "L Knee" //// "L Wrist" 
["]Lung[.]"

The veteran's statement and the cover memorandum, which were 
received within one year after notice of the March 2005 
rating decision, refer to appeal and indicate that the 
veteran wanted to appeal the denial of service connection for 
left knee disability (denied on direct causation); a higher 
rating for his lung disability; and a compensable rating for 
his left wrist disability.  The Board has construed the 
veteran's statements as favorably as possible and finds that 
timely notice of disagreement was filed on those three 
issues.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  Accordingly, the veteran is due a Statement of the Case 
on those matters.     

The Board directs the following actions:

Issue a Statement of the Case concerning 
the March 2005 rating decision on the 
issues of direct causation service 
connection for left knee disability; a 
higher rating for the lung disability; and 
a compensable rating for left wrist 
disability.  Provide the veteran and his 
representative an opportunity to respond.  
If, and only if, the veteran perfects 
timely appeal thereon, then return the 
matter to the Board for further review.     

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


